Case 4:18-cv-10068-JEM Document 41 Entered on FLSD Docket 08/17/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                        Case Number: 18-10068-CIV-MARTINEZ-REID

  HORKENE T. CADE,

         Petitioner,

  v.

  MARK S. INCH, et al.,

        Respondents.
  _____________________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION AND CLOSING CASE
         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate
  Judge, for a Report and Recommendation on Petitioner’s pro se Amended Petition for Writ of
  Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition”), (ECF No. 8). Magistrate Judge Reid
  filed a Report and Recommendation, (ECF No. 40), recommending that (1) the petition be denied;
  (2) judgment be entered in favor of Respondent; and (3) no certificate of appealability be issued.
  The Court has reviewed the entire file and record and notes that no objections have been filed.
  After careful consideration, the Court finds that Judge Reid’s well-reasoned report and
  recommendation properly addresses in detail the reasons for denying the Petition on the merits as
  to all eight claims. Accordingly, it is
         ADJUDGED that United States Magistrate Judge Reid’s Report and Recommendation,
  (ECF No. 40), is AFFIRMED and ADOPTED. It is FURTHER ADJUDGED that:
         1.      Petitioner’s pro se Amended Petition for Writ of Habeas Corpus pursuant to 28
  U.S.C. § 2254, (ECF No. 8), is DENIED on the merits.
         2.      No certificate of appealability shall issue.
         3.      This case is CLOSED, and all pending motions are DENIED as MOOT.
         DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of August, 2021.



                                                        ____________________________________
  Magistrate Judge Reid                                 JOSE E. MARTINEZ
  All counsel of record                                 UNITED STATES DISTRICT JUDGE
  Horkene T. Cade, pro se
                                                    1
